Birdsong, Judge.
Our judgment in Anderson v. Southeastern Fidelity Ins. Co., 166 Ga. App. 750 (305 SE2d 128) has been reversed by the Supreme Court on certiorari in Anderson v. Southeastern Fidelity Ins. Co., 251 Ga. 556 (307 SE2d 499). The decision of this court is hereby vacated, and the judgment of the Supreme Court is adopted as our own. Accordingly, the judgment of the trial court granting summary *874judgment to Southeastern Fidelity Insurance Co. is reversed.
Decided November 17, 1983.
Thomas J. Mahoney, Jr., Clark Smith, Joseph P. Brennan, for appellants (case no. 65862).
Dwight T. Feemster, for appellants (case no. 65863).
Dana F. Braun, for appellee.

Judgment reversed.


Shulman, C. J., and McMurray, P. J., concur.